Case 2:19-cv-00040-JRG-RSP Document 177-7 Filed 12/27/19 Page 1 of 1 PageID #: 3319



                                UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF TEXAS
                                     MARSHALL DIVISION


    IMPLICIT, LLC,                                       Civil Action No. 2:19-cv-37-JRG-RSP

                   Plaintiff,
                                                             JURY TRIAL DEMANDED
           v.

    JUNIPER NETWORKS, INC.,

                   Defendant.



                ORDER GRANTING JUNIPER NETWORKS, INC.’S MOTION
        TO DISQUALIFY DR. KEVIN ALMEROTH AS AN EXPERT FOR IMPLICIT

          Before the Court is Defendant Juniper Networks, Inc.’s Motion To Disqualify Dr. Kevin

   Almeroth As An Expert For Implicit, and after consideration of the same, the Court is of the

   opinion that the same should be GRANTED.

          IT IS THEREFORE ORDERED that Dr. Almeroth is disqualified from serving as an expert

   witness adverse to Juniper in this case, and further that his expert report dated November 26, 2019

   shall be excluded.

          IT IS SO ORDERED.
